Citation Nr: 1041399	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  94-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disability, claimed 
as due to Agent Orange.

2.  Entitlement to an effective date prior to August 7, 1997, for 
the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969, 
including service in the Republic of Vietnam from October 1967 to 
May 1969.

This appeal to the Board of Veterans' Appeals (Board) initially 
arose from a September 2003 rating decision in which the RO 
granted the award of a TDIU, effective August 7, 1997.  In a May 
2005 rating decision, the RO denied service connection for 
disability claimed as due to Agent Orange exposure.  

In the March 2006 decision, the Board noted that the Veteran had 
revoked his Power of Attorney (POA) in favor the Disabled 
American Veterans in July 2001, and that the Veteran would 
represent himself with respect to the pending claims.  In April 
2009, the Veteran granted a power-of-attorney in favor of 
Veterans of Foreign Wars of the United States with regard to the 
claims on appeal.  The Veteran's current representative has 
submitted written argument on his behalf.  The Board recognizes 
the change in representation.

The Veteran had been scheduled for a Board hearing before a 
Veterans Law Judge in Washington, DC, in April 2008, but the 
Veteran cancelled his request in February 2008 before the date of 
the scheduled hearing; thus, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2010).

In a November 2007 statement, the Board notes that the Veteran 
asserted that the 100 percent rating assigned for his post-
traumatic stress disorder (PTSD) should go back to 1969, when he 
left Vietnam.  As to this statement, the Board notes that, in an 
August 2002 decision, the Board granted a 100 percent rating for 
PTSD, effective September 25, 2000.  Later the same month, the RO 
implemented the Board's decision and assigned a 100 percent 
rating for PTSD from September 25, 2000.  In a September 2002 
statement, the Veteran disagreed with the Board's decision 
granting a 100 percent rating only from September 25, 2000.  
However, as the Veteran has not filed either a motion for 
reconsideration or a motion to revise the Board's decision on the 
basis of clear and unmistakable error (CUE), that matter is not 
before the Board.

In July 2008, the Board most recently remanded this case for 
further development.  

As to the Veteran's claim for an effective date prior to August 
7, 1997, for the award of a TDIU, the Board observes that his 
initial claim of service connection for heart disease was filed 
at VA on September 25, 1996.  In an unappealed May 1997 rating 
decision, the RO denied service connection for coronary artery 
disease.  In a September 2003 rating decision, however, the RO 
granted service connection for coronary artery disease, effective 
August 7, 1997, on the basis that the condition developed 
secondary to his service-connected nicotine dependence, for which 
the RO also granted service connection in that rating action, 
effective August 7, 1997.  Significantly, the RO noted that the 
Veteran's initial claim of service connection for coronary artery 
disease was received by VA on September 25, 1996.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. § 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  

Here, in light of the recent amendment to 38 U.S.C.A § 1116, and 
given the application of 38 C.F.R. § 3.816 (2010), the Board 
finds that the record raises a claim of entitlement to an earlier 
effective date for service connection for coronary artery 
disease.  As such, the Board must defer consideration of the 
Veteran's claim for an earlier effective date for the award of a 
TDIU.  As this appeal may be affected by these new presumptions, 
the Board must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has been 
stayed will be resumed.  


FINDING OF FACT

The Veteran has not claimed service connection for a disability 
due to Agent Orange exposure, other than those that are already 
subject to service connection.


CONCLUSION OF LAW

The criteria for service connection for a disability, claimed as 
due to Agent Orange, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  A 
claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In a March 2005 pre-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  Further, 
a March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the March 2005, March 2006, and September 2008 
letters, and opportunity for the Veteran to respond, the June 
2010 SSOC reflects readjudication of the claim.  Hence, the 
Veteran was not prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  As noted below, the Veteran has 
not alleged that he has a specific disability-not already 
subject to service connection-that is due to exposure to Agent 
Orange.  In the absence of such allegation and any other evidence 
of such a disability, VA has no obligation to obtain any medical 
opinion commenting upon etiology.  See 38 U.S.C.A. § 5103A(d).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified of the evidence needed to substantiate the 
claims, the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with either of the claims.  Thus, any error in content of the 
notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error.


II.  Service Connection for Agent Orange Disability

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  
If a Veteran was exposed to a herbicide agent (to include Agent 
Orange) during active service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied.  
Here, in February 2005 the Veteran raised a claim for service 
connection for Agent Orange exposure and specifically referenced 
chronic obstructive pulmonary disease (COPD) with a spot on his 
lung and heart problems.  The Veteran had service in Vietnam from 
October 1967 to May 1969.  The RO informed the Veteran in the May 
2005 rating decision that service connection for atherosclerotic 
coronary artery disease, status post myocardial infarction and 
coronary artery bypass grafting X4, associated with nicotine 
dependence; and COPD, associated with nicotine dependence, had 
already been awarded service connection.  The grant of service 
connection for these disabilities is shown in a September 2003 
rating decision.  The RO asked the Veteran to provide a response 
if he was claiming service connection for a separate disorder, as 
due to exposure to Agent Orange that was not already the subject 
of service connection.  The Veteran has not responded, other than 
to indicate in his June 2005 NOD that he believes that Agent 
Orange caused his breathing problems and the spot on his lung.

The record shows that the Veteran has previously filed claims for 
several specific disabilities, claimed as secondary to Agent 
Orange exposure that have been denied.  These claims are for 
right elbow tendonitis; presbyopia, myopia, and early sclerotic 
cataracts; peripheral vascular disease; stomach and colon 
condition; porphyria cutanea tarda; and chloracne.  None of these 
issues are before the Board at this time.

As such, with regard to the claim now before the Board, the 
Veteran has not specified a disability that he believes is due to 
his Agent Orange exposure, other than those for which service 
connection is already awarded.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Thus, where, as here, the Veteran has not 
alleged a disability due to Agent Orange-for which he is not 
already service-connected-there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, 
the claim of service connection for a disability claimed as due 
to Agent Orange exposure must be denied, because the first 
essential element-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a disability, claimed as due to Agent 
Orange, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, absent any evidence that the Veteran is 
claiming a disability, due to Agent Orange that is not already 
service-connected, the doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disability, claimed as due to Agent 
Orange, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


